DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-26 are currently pending.
Claim Objections
Claim 1 is objected to because of the following informalities:  the reduced Larsen Effect electrode is not consistent through the claims, electrode is capitalized in some cases where Larsen Effect should only be what is capitalized. Appropriate correction is required.
Claim 5 is objected to because of the following informalities: A “second elongated coupling member”, a “second power source”, and a “second transceiver or a second device” are mentioned however a first version of those is never mentioned.  Appropriate correction is required.
Claim 21 is objected to because: in line one there is a semicolon that is unnecessary. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "said electrode wire" in lines 8, 12, and 14. There is insufficient antecedent basis for this limitation in the claim. The Applicant flips between said insulation-coated electrode wire and said electrode wire which is the point of confusion as to whether or not they are the same electrode wire. 
Claim 1 recites the limitation "the building" in line 13. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the building" in line seven. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "said electrode wire" in lines 7 and 9.  There is insufficient antecedent basis for this limitation in the claim. This is the same issue as claim 1 have above, where the electrode wire and insulation-coated electrode wire both are used to describe the same component. 
Claim 14 recites the limitation "the insulation coated electrode" in lines 1-2. This also is lacking the hyphen between insulation and coated. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "said insulation-coated electrode wire" in line two. There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 13 both recite a reduced Larsen Effect electrode for stimulation and/or recording or electrical signals of a subject, however it is unclear how or what actually accomplishes this task as stated in the preamble of the claim. Based on the original disclosure, the insulation-coated electrode wire performs this function.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1, 4-12, and 17-22 of U.S. Patent No. 10,143,836. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims do not require a stopper and shielding tube that the previous claims of ‘836 included. 
Claims 1-9, 11-24 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10-14, and 17-20 of U.S. Patent No. 10,569,077. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims do not require the use of a shielding tube and stopper.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blewett et al. US Patent 5,993,447 (hereinafter Blewett).
Regarding claim 1, Blewett discloses a reduced Larsen Effect electrode for stimulation and/or recording of electrical signals in a tissue or organ of a subject (Figures 26-29 which shows the general Larsen Effect electrode; where stimulation and/or recording is intended use that the device of Blewett is fully capable of performing), the reduced Larsen effect Electrode having a longitudinal axis (Figure 26, which shows the device include such an axis), a distal end and a proximal end (the distal end being near 406 in Figure 26, and the proximal end being closer to 420) comprising: a micro electrode sub-assembly (column 11 lines 1-20), comprising: an isolating micro sleeve (element 436), an insulation-coated electrode wire (element 438, as per Figure 27A) coaxially coupled along a portion thereof to an isolating micro sleeve for reducing vibrations of said electrode wire (Figure 27A which shows the micro sleeve and the electrode wire 436 and 438 respectively, where the additional insulating material of 436 would be fully capable of reducing vibrations of the electrode wire without any additional structural modification); wherein said insulation-coated electrode 
Regarding claim 12, Blewett discloses said rigidity imparting micro cannula is formed as a layer surrounding said insulation-coated electrode wire (Figure 27A elements 432 and 438 with layer 440 between them).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Blewett.
Regarding claim 10, Blewett discloses that the rigidity-imparting micro cannula and/or isolating micro sleeve, each have a wall thickness between about 0.01 mm and about 1mm (column 2 lines 59-63, which discloses the entire device being less than 5mm), and though not specifically mentioned each layer would need to be less than 1mm based on Figure 27 which shows the general scale that the shield is far larger in diameter over the micro cannula, which one of ordinary skill in the art at the time of filing would reasonably assume that the micro cannula would be about 1mm or even smaller based on the given dimensions and the relative sizing of the device. Therefore, it would have been obvious to the skilled artisan before the effective filing date to optimize the sizing as claimed given the relative sizing of the components as suggested in the figures of Blewett in order to maintain a smaller, less invasive device.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Blewett in view of Sommer et al. US Patent 8,340,783 (hereinafter Sommer).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BRIAN M ANTISKAY/           Examiner, Art Unit 3794                                                                                                                                                                                             
/JOSEPH A STOKLOSA/           Supervisory Patent Examiner, Art Unit 3794